DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12, 22, 23, 27, 28, 30, 33, 41, 43, 44, 47, 48, 49, 52, 54, and 55 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 8/22/2019, 12/11/2019, and 6/8/2020 and have reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 112a, 112b, 114a, 114b from figure 1a, and 218a, 218b, 221, 222, and 230 from figure 2a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: The second paragraph on page 7 of the specification states “As best shown in figure 1c, within sleeve 120 there is provided a handle 124 for the user to grasp”, figure 1c does not show handle 124, additionally the examiner believes that figure 1b should be the figure that is stated to best show the handle located within the sleeve because figure 1b is located at an angle that is looking down the sleeve and features what appears to be the handle with controls 126 that are mounted on the handle.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 22, 23, 27, 28, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a plurality of propulsion assemblies, each assembly including a left-hand propulsion assembly configured to be worn on a user's left hand and/or forearm, and a right-hand propulsion assembly configured to be worn on the user's right hand and/or forearm.”, the inclusion of the term “each assembly including” means that there are a plurality of systems that each have a propulsion assembly held in both the left and right hand, and would result in each hand holding multiple separate propulsion assemblies in each hand.  This differs from what is disclosed in the application which has a single propulsion assembly on each hand that can have multiple thrust generators in each assembly.  This claim will be examined as if there is a single propulsion assembly held by the left hand and a single propulsion assembly held by the right hand, as this is what the examiner believes the applicant is attempting to claim and is taught by the spec and figures.
Claim 8 recites the limitation "body propulsion device" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, and 8 discuss the net force or maximum thrust provided by the body propulsion assembly, however there is no structure that is claimed in either of these claims or in claim 1 that would be capable of generating either a force or a thrust.
Claims 2-3, 5-7, 9-12, 22, 23, 27, 28, 30, and 33 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8-11, 22, 23, 41, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilhour (US #10,364,028).
Regarding claim 1, Wilhour teaches a wearable flight system, comprising: a plurality of propulsion assemblies (11, and 20), each assembly including a left-hand propulsion assembly configured to be worn on a user's left hand and/or forearm (11, and 20 as seen in figure 1), and a right-hand propulsion assembly configured to be worn on the user's right hand and/or forearm (11, and 20 as seen in figure 1).
Regarding claim 3, Wilhour system of claim 1, further comprising a body propulsion assembly (12 as seen in figures 1, and 8) comprising a support structure configured to support a user's waist or torso (12 as seen in figures 1, and 8, and Column 4, lines 41-46).
Regarding claim 4, Wilhour teaches the system of claim 3, wherein the support structure of the body propulsion assembly is configured to hold the user's body such that a line extending between the center of the user's head and the center of the user's waist extends, relative to an orientation of a net force provided by the body propulsion assembly during use (12, and 20 as seen in figure 1, and Column 4, lines 41-46), by a body propulsion elevation angle (12, and 20 as seen in figure 1), the body propulsion elevation angle being greater than zero (12, and 20 as seen in figure 1, as can be seen the net thrust is at a 90 degree angle to the body).
Regarding claim 8, Wilhour teaches the system of claim 3, wherein the left- hand and right-hand propulsion assemblies collectively are configured to provide maximum thrust in excess of a maximum thrust of the body propulsion device (11, and 20 as seen in figure 1, and 12 as seen in figure 8, the torso portion of the device does not generate any thrust, the thrust is generated by the propulsion units that are attached to the torso portion, and none of claims 1, 3, or 8 require that the body propulsion assembly can either generate a thrust or has a structure that can generate a thrust.  As a result the hang assemblies can generate a thrust and the torso portion does not generate a thrust so the hand assemblies inherently generate more thrust than the torso portion).
Regarding claim 9, Wilhour teaches the system of claim 3, further comprising first and second throttle controls (Column 5, lines 27-30), wherein the first throttle control is configured to control a thrust provided by both the left-hand and right-hand propulsion assemblies (Column 5, lines 27-30), and the second throttle control is configured to control a thrust provided by the body propulsion assembly (Column 5, lines 27-30).
Regarding claim 10, Wilhour teaches the system of claim 1, wherein the left-hand and right-hand propulsion assemblies each include a device configured to provide a first thrust along an axis defining a first hand propulsion vector (11, and 20 as seen in figures 1, and 3) and a second thrust along an axis defining a second hand propulsion vector (11, and 20 as seen in figures 1, and 3).
Regarding claim 11, Wilhour teaches the system of claim 1, wherein the left-hand and right-hand propulsion assemblies each further comprise at least first and second respective hand propulsion devices (11, and 20 as seen in figures 1, and 3), the first hand propulsion device configured to provide a net force along an axis defining a first hand propulsion vector (11, and 20 as seen in figures 1, and 3), the second hand propulsion device configured to provide a net force along an axis defining a second hand propulsion vector (11, and 20 as seen in figures 1, and 3).
Regarding claim 22, Wilhour teaches the system of claim 1, wherein the left-hand and right-hand propulsion assemblies further comprise turbines and/or ducted electric fans (11, and 20 as seen in figures 1, and 3).
Regarding claim 23, Wilhour teaches the system of claim 3, wherein the left-hand, right- hand, and body propulsion assemblies each further comprise turbines (11, 12, and 20 as seen in figures 1, 3, and 8).
Regarding claim 41, Wilhour teaches a propulsion assembly configured to be worn on a user's hand and/or forearm (11, and 20 as seen in figure 1), comprising: a device configured to provide a first thrust along an axis defining a first hand propulsion vector (11, and 20 as seen in figure 1) and a second thrust along an axis defining a second hand propulsion vector (11, and 20 as seen in figure 1), wherein the first hand propulsion vector is not parallel with the second hand propulsion vector (11, and 20 as seen in figure 1, as can be seen in figure 1 the propulsion units on the left hand are not parallel with the propulsion  units on the right hand).
Regarding claim 47, Wilhour teaches a body propulsion assembly configured to apply a thrust to a user's torso (12, and 20 as seen in figure 1, and Column 4, lines 41-46), comprising: a body propulsion device configured to provide a net force along an axis defining a net body propulsion vector (12, and 20 as seen in figure 1, and Column 4, lines 41-46); and a support device configured to support a user's waist or torso (12, and Column 4, lines 41-46), wherein the support device is configured to hold a user's body relative to the body propulsion device such that a line extending between the center of the user's head and the center of the user's waist extends, relative to the orientation of the net body propulsion vector in use (12, and 20 as seen in figure 1, and Column 4, lines 41-46), by a body propulsion elevation angle (12, and 20 as seen in figure 1), the body propulsion elevation angle being greater than zero (12, and 20 as seen in figure 1, as can be seen the net thrust is at a 90 degree angle to the body).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Zapata (PGPub #2015/0158567).
Regarding claim 2, Wilhour teaches the system of claim 1, but does not teach that each of the left-hand and right- hand propulsion assemblies are configured to be worn such that during use, a net thrust is directed substantially in line with the user's respective forearm and away from the elbow.  However, Zapata does teach that each of the left-hand and right- hand propulsion assemblies are configured to be worn such that during use, a net thrust is directed substantially in line with the user's respective forearm and away from the elbow (13a, and 13b as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right hand propulsion assemblies be in line with the arm and directed away from the elbow because Wilhour and Zapata are both systems that allow the user to fly through the air with hand held propulsion assemblies.  The motivation for having the left and right hand propulsion assemblies be in line with the arm and directed away from the elbow is that it allows the thrust to be aimed downwards when the users arms are either in a relaxed downward position or in a locked position which helps to ensure that the system maintains altitude.
Claim 5, 6, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Li et al. (PGPub #2014/0374542).
Regarding claim 5, Wilhour teaches the system of claim 4, but does not teach that the body propulsion elevation angle is at least 10°.  However, Li does teach that the body propulsion elevation angle is at least 10° (18 as seen in figure 2, and Paragraph 20, lines 1-14, at position C the Nozzle can be at 10 degrees, and moving the nozzle to position A would increase the angle).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the body propulsion elevation angle be at least 10° because Wilhour and Li are both systems that allow the user to fly through the air.  The motivation for having the body propulsion elevation angle be at least 10° is that is allows most of the generated thrust to be directed downwards to help maintain altitude, while also allowing forward flight.
Regarding claim 6, Wilhour teaches the system of claim 4, but does not teach that the body propulsion elevation angle is no more than 30°.  However, Li does teach that the body propulsion elevation angle is no more than 30° (18 as seen in figure 2, and Paragraph 20, lines 1-14, at position C the Nozzle can be at 10 degrees).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the body propulsion elevation angle be no more than 30° because Wilhour and Li are both systems that allow the user to fly through the air.  The motivation for having the body propulsion elevation angle be no more than 30° is that is allows most of the generated thrust to be directed downwards to help maintain altitude, while also allowing forward flight.
Regarding claim 48, Wilhour teaches the assembly of claim 47, but does not teach that the body propulsion elevation angle is at least 10°.  However, Li does teach that the body propulsion elevation angle is at least 10° (18 as seen in figure 2, and Paragraph 20, lines 1-14, at position C the Nozzle can be at 10 degrees, and moving the nozzle to position A would increase the angle).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the body propulsion elevation angle be at least 10° because Wilhour and Li are both systems that allow the user to fly through the air.  The motivation for having the body propulsion elevation angle be at least 10° is that is allows most of the generated thrust to be directed downwards to help maintain altitude, while also allowing forward flight.
Regarding claim 49, Wilhour teaches the assembly of claim 47, but does not teach that the body propulsion elevation angle is no more than 30°.  However, Li does teach that the body propulsion elevation angle is no more than 30° (18 as seen in figure 2, and Paragraph 20, lines 1-14, at position C the Nozzle can be at 10 degrees).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the body propulsion elevation angle be no more than 30° because Wilhour and Li are both systems that allow the user to fly through the air.  The motivation for having the body propulsion elevation angle be no more than 30° is that is allows most of the generated thrust to be directed downwards to help maintain altitude, while also allowing forward flight.
Claims 7, 52, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Paine et al. (US #3,662,973).
Regarding claim 7, Wilhour teaches the system of claim 4, wherein the support structure is configured to be worn on the user's back (12 as seen in figure 1, and Column 4, lines 41-46) or waist and the support structure is connected to the body propulsion assembly (12, and 20 as seen in figure 1, and Column 4, lines 41-46), but Wilhour does not teach that the body propulsion assembly is located below the user's waist.
However, Paine does teach that the body propulsion assembly is located below the user's waist (Elements T, and T-1 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the body propulsion assembly located below the user's waist because Wilhour and Paine are both systems that allow the user to fly through the air.  The motivation for having the body propulsion assembly located below the user's waist is that it helps to lower the center of gravity of the system that is attached to the user to help make a smoother ride.
Regarding claim 52, Wilhour teaches the assembly of claim 47, further comprising: a device configured to provide a first thrust along an axis defining a first body propulsion vector (12, and 20 as seen in figure 1) and a second thrust along an axis defining a second body propulsion vector (12, and 20 as seen in figure 1), but Wilhour does not teach that the first body propulsion vector is not parallel to the second body propulsion vector.
However, Paine does teach that the first body propulsion vector is not parallel to the second body propulsion vector (Elements T and T-1 as seen in figure 3, and Column 2, lines 39-54).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the two body propulsion vectors be nonparallel because Wilhour and Paine are both systems that allow the user to fly through the air.  The motivation for having the two body propulsion vectors be nonparallel is that it allows the hot exhaust air to be diverted away from the body.
Regarding claim 54, Wilhour as modified by Paine teaches the assembly of claim 52, but, Wilhour does not teach that the first and second body propulsion vectors are directed apart by an angle of at least 5°.  However, Paine does teach that the first and second body propulsion vectors are directed apart by an angle of at least 5° (Elements T and T-1 as seen in figure 3, and Column 2, lines 39-54).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the vectors angled at least 5 degrees apart because Wilhour and Paine are both systems that allow the user to fly through the air.  The motivation for having the vectors angled at least 5 degrees apart is that it allows the hot exhaust air to be diverted away from the body.
Regarding claim 55, Wilhour as modified by Paine teaches the assembly of claim 52, but Wilhour does not teach that the first and second body propulsion vectors are directed apart by an angle of no more than 30°.  However, Paine does teach that the first and second body propulsion vectors are directed apart by an angle of no more than 30° (Elements T and T-1 as seen in figure 3, and Column 2, lines 39-54).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the vectors angled less than 30 degrees apart because Wilhour and Paine are both systems that allow the user to fly through the air.  The motivation for having the vectors angled less than 30 degrees apart is that it helps to keep a compact profile for the propulsion assembly.
Claims 12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Tyler et al. (PGPub #2017/0015419).
Regarding claim 12, Wilhour teaches the system of claim 10, but does not teach that the first hand propulsion vector is not parallel to the second hand propulsion vector.  However, Tyler does teach that the first hand propulsion vector is not parallel to the second hand propulsion vector (The system as shown in figure 28, and Paragraph 81, lines 1-12, this teaches that the propulsion assemblies on each of the arms can be moved independently which would result in them being nonparallel).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second hand propulsion vectors be nonparallel because Wilhour and Tyler are both systems used to allow a person to fly through the air.  The motivation for having the first and second hand propulsion vectors be nonparallel is that it gives the system a greater degree of control for how it moves through the air.
Regarding claim 27, Wilhour teaches the system of claim 1, further comprising a power source in communication with at least one of the right-hand and left-hand propulsion assemblies (Column 3, lines 5-22), but Wilhour does not teach that the power source is an inflatable bladder configured to store fuel, and that the power is provided via a fuel supply line.
However, Tyler does teach that the power source is an inflatable bladder configured to store fuel (Paragraph 18, lines 1-8), and that the power is provided via a fuel supply line (18, 20, and 22 as seen in figure 1, as can be seen in figure 1, the fuel tank is located outside of the engine, and for the fuel tank to supply fuel to the engines there must inherently be fuel supply lines).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the power source be an inflatable bladder that provides the fuel with fuel supply lines because Wilhour and Tyler are both systems used to allow a person to fly through the air.  The motivation for having the power source be an inflatable bladder that provides the fuel with fuel supply lines is that it helps to prevent fuel leakage if the fuel tank is impacted and the supply lines allow the power supply to be located away from the propulsion assemblies to help balance the system.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) as modified by Tyler et al. (PGPub #2017/0015419) as applied to claim 27 above, and further in view of Aronsson (PGPub #2018/0320568).
Regarding claim 28, Wilhour as modified by Tyler teaches the system of claim 27, but does not teach a bubble sensor configured to sense a presence of bubbles in the fuel supply line to thereby alert a user to the presence of bubbles.  However, Aronsson does teach a bubble sensor configured to sense a presence of bubbles in the fuel supply line to thereby alert a user to the presence of bubbles (Paragraph 37, line 1- Paragraph 42, line 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a bubble sensor to detect bubbles in the fuel supply because Wilhour and Aronsson are both systems that can be used to help move people.  The motivation for having a bubble sensor to detect bubbles in the fuel supply is that it allows the system to know if there is air in the fuel supply which can affect the efficiency of the system
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Tyler (PGPub #2009/0020654).
Regarding claim 30, Wilhour teaches the system of claim 3, that the body propulsion assemblies are attached to a main body portion (12, and 20 as seen in figure 1), and whereby the left-hand and right-hand propulsion assemblies are movable relative to the body propulsion assembly with predetermined degrees of freedom (11, and 12 as seen in figure 1, and the left and right hand propulsion assemblies are attached to the users hands and the hands can be moved relative to the users body, and arms naturally have a predetermined amount of degrees of freedom), but Wilhour does not teach that the left-hand and right-hand propulsion assemblies are each connected to the main body portion via an articulated frame.
However, Tyler does teach that the left-hand and right-hand propulsion assemblies are each connected to the main body portion via an articulated frame (16, and 20 as seen in figures 2, 3, and 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the hand propulsion assemblies attached to the body portion by an articulated frame because Wilhour and Tyler are both systems used to allow a person to fly through the air.  The motivation for having the hand propulsion assemblies attached to the body portion by an articulated frame is that it helps to create a fixed connection between the hand assemblies and the body assemblies that reduces the required strength needed to operate it.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Martin et al. (US #3,023,980).
Regarding claim 33, Wilhour teaches the system of claim 1, wherein the left-hand and right-hand propulsion assemblies are each connected to a controller that is configured to control a thrust generated by each propulsion assembly (Column 5, lines 4-30), but Wilhour does not teach that the controller varies the thrust depending on the amount of fuel stored in a fuel store.
However, Martin does teach that the controller varies the thrust depending on the amount of fuel stored in a fuel store (Column 4, lines 3-21).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller vary the thrust depending on the remaining fuel because Wilhour and Martin are both systems used to allow a person to fly through the air.  The motivation for having the controller vary the thrust depending on the remaining fuel is that it helps to ensure that the system will always be able to have a controlled descent to keep the user safe.
Claims 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028).
Regarding claim 43, Wilhour teaches the assembly of claim 41, and the system of Wilhour is capable of having the first and second hand propulsion vectors are directed apart by an angle of at least 5° (The two thrust are generated from devices attached to the hands and arms of the user, the user can direct the thrusts vectors to be apart by 5 or more degrees), but Wilhour does not explicitly teach that the first and second hand propulsion vectors are directed apart by an angle of at least 5°, however it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second hand propulsion vectors directed apart by an angle of at least 5° since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller USPQ 233.  The motivation for having the first and second hand propulsion vectors directed apart by an angle of at least 5° is that it helps to provide stability to the user during wind gusts.
Regarding claim 44, Wilhour teaches the assembly of claim 41, and the system of Wilhour is capable of having the first and second hand propulsion vectors are directed apart by an angle of no more than 30° (The two thrust are generated from devices attached to the hands and arms of the user, the user can direct the thrusts vectors to be apart by 30 or fewer degrees), but Wilhour does not explicitly teach that the first and second hand propulsion vectors are directed apart by an angle of no more than 30°, however it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second hand propulsion vectors directed apart by an angle of no more than 30° since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller USPQ 233.  The motivation for having the first and second hand propulsion vectors directed apart by an angle of no more than 30° is that it helps to ensure that there is sufficient downward thrust generated to maintain the user’s height.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647